Because the electronic format for filing N-SAR does not provide adequate space for responding to item 15, the complete answer is as follows: (PUBL) SWEDEN ank of Georgia mbH unich ermany plc MAGYARORSAQGI FIOKTELEPE 'IVOIRE S.A. (PUBL) SWEDEN , N.A. plc,DUBLIN - ROMANIA BRANCH (publ) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) , UNITED KINGDOM BRANCH , N.A. (VIETNAM) LIMITED (AS A DELEGATE OF STANDARD BANK OF SOUTH AFRICA LIMITED
